Citation Nr: 9920208	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  98-06 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.

2.  Whether new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include a personality disorder and an adjustment disorder, 
has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied the veteran's original 
claim for a back disability and denied his attempt to reopen 
his claim for service connection for a psychiatric disorder.

The Board notes that: at a VA outpatient treatment facility 
in July 1997, diagnoses included post-traumatic stress 
disorder (PTSD); and, at a personal hearing in May 1998, the 
veteran testified that he had a "PTSD problem".  A claim of 
entitlement to service connection for PTSD has not been 
adjudicated and is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current back disability and his period of 
active service.

2.  In an unappealed decision of August 1994, the RO denied 
the veteran's claim for service connection for a psychiatric 
disorder, to include antisocial personality disorder and 
adjustment disorder with depressed mood.

3.  Additional evidence presented or secured since August 
1994 is not so significant that it must be considered to 
decide fairly the merits of the claim.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The RO's decision of August 1994, denying service 
connection for a psychiatric disorder, to include antisocial 
personality disorder and adjustment disorder with depressed 
mood, is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991) and 
§§ 7103, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1103 
(1998).

3.  The evidence received since the August 1994 RO decision 
is new but not material, and the claim of entitlement to 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Back Disorder

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

The threshold question for the Board is whether the veteran 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and the claim must fail.  
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

The veteran contends that he injured his back during the 
service while loading ammunition.  During his May 1998 
hearing, he stated that he did not seek treatment for back 
pain until the 1990s, when he reinjured his back.  He stated 
that his back had bothered him periodically since service 
when he performed physical labor.  He takes Motrin for the 
pain.  He stated that he had not sought treatment for his 
condition until the 1990s, and had actually only received one 
physical examination recently.

Service medical records show that the veteran complained of 
back pain in the lumbosacral area in October 1970.  He had no 
loss of motion in the back.  He had pain at 60 degrees on 
straight leg raising.  The examiner's impression was of low 
back strain.  There is no record of any X-ray or follow-up 
pertaining to this episode.  At a medical examination in 
February 1971, the veteran's spine and overall 
musculoskeletal system were evaluated as normal. Service 
medical records are otherwise negative concerning the 
veteran's back.

Post-service medical records show that in October 1995 the 
veteran had a VA examination at which no deformities or 
swelling of the joints was found.  There was full range of 
motion in all extremities and motor and strength was within 
normal limits.  In April 1996, the veteran had an X-ray of 
the lumbar spine.  The vertebral bodies, intervertebral 
spaces, neural foramina, and articular facets were found to 
be normal.  The veteran sought treatment for low back pain in 
November 1996, at which time he complained pain had worsened 
due to lifting a heavy object.  He also complained of 
numbness from the back down to the middle of the left upper 
leg.  An X-ray showed calcifications in the abdominal aorta, 
small lumbar osteophytes, minimal narrowing at L5-S1 and 
minimal sclerosis of the lower apophyseal joints.  The 
diagnosis of the interpreting radiologist was minimal 
degenerative changes.  In March 1997, the veteran again 
sought treatment for low back pain and an X-ray showed mild 
degenerative joint disease.  He was diagnosed with 
degenerative joint disease of the lumbosacral spine and 
secondary chronic pain.  There are no further medical records 
pertaining to the back.

The veteran's claim for service connection is lacking one of 
the three required elements of a well-grounded claim.  
Although there is documentation of an incident of lumbosacral 
strain in service, and the veteran has a current diagnosis of 
degenerative joint disease in the lumbosacral spine, there is 
no medical evidence of a nexus between the current disorder 
and the period of active service.  The Board may not assume 
that the veteran's current condition is linked to the 
lumbosacral strain in service.  In this connection, the Board 
notes that there was a 25 year lapse in time between the 
incident of service and treatment for a current back 
disorder.  In order to establish the nexus component of a 
well-grounded claim, the veteran must present competent 
medical evidence linking his current condition to his period 
of active service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  In the absence of 
competent medical evidence linking the current disability to 
an in-service injury or disease, service connection is not 
established.  See Epps, 126 F.3d at 1467-68. 

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a back condition, VA is under no duty to 
assist him in developing the facts pertinent to his claim.  
See Epps v. Gober, 126 F.3d at 1468.  As the Board is not 
aware of the existence of additional available evidence that 
might well ground the veteran's claim, a duty to notify does 
not arise pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.

II.  Psychiatric Disorders

The veteran's original claim for service connection for a 
behavior disorder, including antisocial personality disorder, 
and adjustment disorder was denied in an April 1993 RO 
decision.  A claim for service connection for a psychiatric 
condition was denied in October 1993.  An August 1994 
decision denied service connection for a psychiatric 
disorder, to include antisocial personality disorder and 
adjustment disorder with depressed mood.  The law provides 
that a notice of disagreement (NOD) must be filed within one 
year from the date of mailing of notice of the result of an 
RO's determination in order to initiate an appeal of the 
determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  
If no NOD is filed within the prescribed period, the 
determination becomes final.  38 U.S.C.A. § 7105(c).  As the 
veteran in this case did not file an NOD with the RO's August 
1994 determination, that determination is final.  Id.; 
38 C.F.R. §§ 20.302, 20.1103 (1998).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New evidence, submitted to reopen a claim, will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Winters v. West, 12 Vet. App. 203, 
206-7 (1999).  On appellate review, the Board must consider 
all evidence submitted since the claim was finally 
disallowed.  See Elkins v. West, 12 Veteran. App. 209, 218-9 
(1999).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a)(1998), the Board must determine whether, 
based upon all the evidence of record in support of the 
claim, the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Winters, slip. op. at 4.  If the 
claim is well grounded, the duty to assist must be fulfilled 
and then the claim is evaluated on the merits.  Id.

The evidence of record at the time of the RO's April 1993 
decision was the following:  service medical records; Topeka, 
Kansas VA Medical Center (VAMC) outpatient clinical records 
dating from August to December 1992; Ft. Lyon, Colorado, VAMC 
hospitalization records dated in January 1986 and in April to 
May 1992 and outpatient clinical records dated from June 1985 
to May 1992; March 1990 discharge summary of Crossroads 
alcohol and chemical dependency center; January 1993 
statement of Pueblo Treatment Services, Inc; service 
discharge memorandum dated in February 1971; request for 
waiver-induction memorandum and attachments dated in 
September 1969; and a California Department of Youth 
Authority letter dated in December 1969.

Review of those records indicates that the veteran was 
subject to a civil restraint order for burglary in September 
1969 when the Selective Service board requested that the 
order be waived.  The California Department of Youth 
Authority agreed to waive the order and allow the veteran to 
be inducted into the armed services.

The service medical records show that the veteran received no 
treatment for personality or acquired psychiatric conditions 
in service.  There is no mention of any personality or 
psychiatric disorder, other than the brief mention in March 
1971 that the veteran was anxious while being examined for 
chest pain.  At the February 1971 examination, his 
psychiatric status was reported as normal.  He was discharged 
for continual apathy and evasion of duty.

Post-service records show the veteran was treated 
periodically for substance abuse and psychiatric 
difficulties, and was diagnosed with adjustment disorder with 
depressed moods, polysubstance abuse and antisocial 
personality disorder.  In the RO's August 1994 decision the 
veteran was denied service connection for the antisocial 
personality disorder on the grounds that it is a 
constitutional or developmental abnormality and not a 
disability for which service connection may be granted.  The 
claim for an adjustment disorder with depressed mood was 
denied on the grounds that it was not chronic or acquired in 
service.

Subsequent to the August 1994 RO decision, the following 
additional evidence has been associated with the claims file:  
a VA examination report dated in October 1995; Ft. Lyon, 
Colorado VAMC clinical records dated from December 1993 to 
February 1997; Topeka, Kansas VAMC clinical records dated 
from January 1993 to February 1998; and a transcript of 
personal hearing at RO dated in May 1998.

The newly submitted medical records show that the veteran 
received ongoing mental health treatment in both Ft. Lyon, 
Colorado and Topeka, Kansas.  He was given a diagnosis at the 
October 1995 psychiatric examination of alcohol and 
polysubstance abuse, by history, and antisocial personality 
disorder.  He has also been diagnosed with generalized 
anxiety disorder and mixed personality disorder with 
antisocial and schizoid traits.  One clinical evaluation 
report indicated "no obvious mental illness at present 
except life long difficulty dealing with 
situation/authority".  The most recent psychiatric 
evaluation dated in July 1997 resulted in diagnoses of 
posttraumatic stress disorder, major depression with 
psychotic features, alcohol and polysubstance abuse in 
remission, and antisocial personality disorder.  Clinical 
records also indicate the veteran has been periodically 
homeless.  The records do not contain any indication that the 
veteran's psychiatric condition began during service or 
increased in severity in service.

The veteran testified at his May 1998 hearing that he began 
receiving treatment in 1985 for a psychiatric disorder.  He 
stated that he had had a history of violence and difficulty 
getting along with others predating his entry into service.  
He stated that his primary problem is getting along with 
people.  He had disciplinary problems in service, which 
resulted in his discharge.

In order to be new and material, evidence submitted 
subsequent to the August 1994 decision must bear on the issue 
of whether a psychiatric disorder was incurred or aggravated 
in service. The new evidence of record does not relate any 
acquired psychiatric disorder to the veteran's period of 
active service. Moreover, a personality disorder is not a 
disability for which service connection may be granted.  
38 C.F.R. § 3.303(c) (1998). The Board concludes that the 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Therefore, the claim of entitlement to service connection for 
a psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a). 

ORDER

Service connection for a chronic back disorder is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include a personality disorder and 
an adjustment disorder, the appeal on that issue is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

